DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/12/2022.
Claims 1-21 are subject to examination.
Applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5,8, 11-13, 15,18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of McCarthy et al. U.S. Patent Publication # 2013/0179590 (hereinafter McCarthy)
With respect to claim 1, Lasher teaches a computer-implemented method for playing back a first media title on an endpoint device, the method comprising: 
-selecting, via a video rate selection algorithm (i.e. encoding standards and parameters), an encoded chunk associated with the first media title (i.e. video stream) based on a current network throughput (i.e. selecting data rate based on 3G, 4G, LTE or Wi-Fi connection) (column 7 lines 18-54) , wherein the video rate selection algorithm is configured according to an upper bound for visual quality (i.e. higher quality for higher data rate) that is computed based on a buffer trellis storing a plurality of encoding options associated with a second media title (i.e. based on the memory buffer) (column 6 lines 12-34)(column 7 lines 40-67)(column 8 lines 1-14).  In column 7 lines 40-50, Lasher clearly states that first video stream can have a lower data rate than the second video stream and can be of higher quality than the second video stream.  Furthermore, in column 7 lines 54-57,Lasher states that computing device can have stored various encoding standard options from which to choose and can select a particular encoding standard to be used as default encoding standard unless instructed or configured to select a different encoding standard (i.e. storing a plurality of encoding options associated with media title). 
Lasher does not explicitly teach requesting the encoded chunk from a server machine for playback.
	McCarthy teaches selecting, video a video rate selection algorithm (i.e. fragment selection process within the agile streaming adapter or sever)(Paragraph 75), an encoded chunk from a plurality of encoded chunks associated with the first media title (i.e. sequential media segments or chunks)(Paragraph 41) based on a current network throughput (Paragraph 75).  In Paragraph 75, McCarthy teaches a fragment selection process (i.e. video rate selection algorithm) within the agile streaming adapter or server, inspects media fragments (i.e. first encoded chunk) and selects fragments to deliver to individual clients based on several factor including total bandwidth available to all clients in a group (i.e. based on current throughput) (Paragraph 75),  wherein the video rate selection algorithm is configured according to an upper bound for visual quality (i.e. the agile streamer server reviews the streaming content if the video quality value of the fragment request exceeds the video quality threshold, a different fragment with a lower video quality value is selected) (Paragraph 74)
- requesting the encoded chunk from a server machine for playback (Paragraph 75-76).  In Paragraph 75-76, McCarthy teaches chunks are stored in a server or other repository because, it states that the agile streaming server adapter combines the media fragments into seamless multicast stream for delivery to legacy media distribution protocols and content is delivered in a single stream to end devices.  This means the encoded chunk is in a server machine for which the client device receives when requesting for playback.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McCarthy’s teaching in Lasher’s teaching to come up with requesting the encoded chunk from a server for playback and plurality of encoded chunks associated with a media title based on current throughput.  The motivation for doing so would be playback the content without any buffering or delay therefore improving user experience when playing the video.
	With respect to claim 2, Lasher and McCarthy teaches the computer-implemented method of claim 1, but Lasher further teaches wherein a first encoding option stored in the buffer trellis is associated with a first chunk of the second media title and a first buffered duration range (column 8 lines 38-43, lines 60-67)(column 9 lines 1-3)
	With respect to claim 3, Lasher and McCarthy teaches the computer-implemented method of claim 2, but Lasher further teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option that is also associated with first chunk of the second media title and the first buffered duration range upon determining that the first encoding option is associated with a higher visual quality than the second encoding option (column 9 lines 47-58)(column 10 lines 18-30)
	With respect to claim 5, Lasher and McCarthy teaches the computer-implemented method of claim 1, but Lasher further teaches wherein a first encoding option is associated with a first encoded chunk derived from a first chunk of the second media title and is stored in the buffer trellis based on a first buffered duration associated with the first encoded chunk (column 8 lines 38-43, lines 60-67)(column 9 lines 1-3)
	With respect to claim 8, Lasher and McCarthy teaches the computer-implemented method of claim 1, but Lasher further teaches wherein the upper bound for visual quality is determined based on a subset of the encoding options that are stored in the buffer trellis and are associated with a final chunk of the second media title (column 6 lines 12-34)(column 7 lines 40-67)(column 8 lines 1-14)
	With respect to claims 11-13, 15,18 respectively, teaches same limitations as claims 1-3, 5, 8 respectively, therefore rejected under same basis.
	With respect to claim 21, it teaches same limitation as claim 1, therefore rejected under same basis.
Claims 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of McCarthy further in view of Carmel et al. U.S. Patent Publication # 2014/0177734 (hereinafter Carmel)
With respect to claim 4, Lasher and McCarthy teaches the computer-implemented method of claim 2, but Lasher further teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option upon comparing a first cumulative quality score associated with the first encoding option and a second cumulative quality score associated with the second encoding option.
Carmel teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option upon comparing a first cumulative quality score associated with the first encoding option and a second cumulative quality score associated with the second encoding option (Paragraph 27, 117-118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Carmel’s teaching in Lasher and McCarthy’s teaching to come up with comparing quality score associated with first encoding option and second encoding option.  The motivation for doing so would be to compute overall quality score and to provide a target bit rate at constant perceptual quality (Paragraph 118).
	With respect to claim 9, Lasher and McCarthy teaches the computer-implemented method of claim 1, but fails to further teaches wherein the upper bound for visual quality is determined by comparing a plurality of cumulative quality scores associated with a subset of encoding options that are stored in the buffer trellis to determine a highest cumulative quality score.  Carmel teaches wherein the upper bound for visual quality is determined by comparing a plurality of cumulative quality scores associated with a subset of encoding options that are stored in the buffer trellis to determine a highest cumulative quality score (Paragraph 27, 117-118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Carmel’s teaching in Lasher and McCarthy’s teaching to come up with comparing plurality of cumulative quality score associated with encoding option to determine highest cumulative quality score.  The motivation for doing so would be to compute overall quality score and to provide a target bit rate at constant perceptual quality (Paragraph 118).
	With respect to claims 14, 19 respectively, it teaches same limitation as claims 4, 9 respectively, therefore rejected under same basis.
Claims 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of McCarthy in view of Lee et al. U.S. Patent Publication # 2017/0223084 (hereinafter Lee)
	With respect to claim 6, Lasher and McCarthy teaches the computer-implemented method of claim 5, but does not explicitly teach wherein the first buffered duration is computed based on a time required to download the first encoded chunk, a playback duration associated with the first chunk and a previous buffered duration associated with a second encoding option stored in the buffer trellis
 Lee further teaches wherein the first buffered duration is computed based on a time required to download the first encoded chunk (Paragraph 54, 132-133), a playback duration associated with the first chunk (Paragraph 132-133), and a previous buffered duration associated with a second encoding option stored in the buffer trellis (Paragraph 128-129).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’s teaching in Lasher and McCarthy’s teaching to come up with having first buffered duration is computed based on time required to download the first encoded chunk, a playback duration, and previous buffered duration associated with second encoding option.  The motivation for doing so would be to start reproducing the content and playing back the content when conditions are satisfied.
With respect to claim 7, Lasher and McCarthy teaches the computer-implemented method of claim 5, but fails to explicitly further teach wherein a time required to download the first encoded chunk is computed based on a network throughput trace associated with the second media title.  Lee teaches wherein a time required to download the first encoded chunk is computed based on a network throughput trace associated with the second media title (i.e. reproducing the received content by comparing the bitrate of the received content with the bitrate of a current network bandwidth) (Paragraph 132-135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’s teaching in Lasher and McCarthy’s teaching to come up with having wherein a time required to download the first encoded chunk is computed based on a network throughput trace.  The motivation for doing so would be to start reproducing the content and playing back the content when conditions are satisfied.
	With respect to claims 16-17 respectively, it teaches same limitation as claims 6-7 respectively, therefore rejected under same basis.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of McCarthy further in view of De Cock et al. U.S. Patent Publication # 2018/0109799 (hereinafter De Cock)
	With respect to claim 10, Lasher and McCarthy teaches the computer-implemented method of claim 1, but fails to further teaches wherein the upper bound for visual quality comprises a time-weighted video multimethod assessment fusion ("VMAF") score, a time-weighted harmonic VMAF score, or a worst-case VMAF score.
	De Cock teaches wherein the upper bound for visual quality comprises a time-weighted video multimethod assessment fusion ("VMAF") score, a time-weighted harmonic VMAF score, or a worst-case VMAF score (Paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement De Cock’s teaching in Lasher and McCarthy’s teaching to come up with having upper bound for visual quality comprising VMAF score.  The motivation for doing so would be so constant-slope bit rate allocator, complexity analyzer may be configured based on any number and any type of visual quality metrics irrespective of the capabilities of the parallel chunk encoder.  
	With respect to claim 20, it teaches same limitation as claim 10, therefore rejected under same basis.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
A). Applicant states none of the reference cited by Examiner teaches or suggests each and every limitation of claim 1.  Further, Applicant states Lash does not teach “various encoding standard options also are stored in the memory buffer”.
With respect to remark A, Examiner respectfully disagrees with the applicant because in column 7 lines 50-67, Lasher specifically teaches that computing device selecting the data rate can involve selecting an encoding standard for use in encoding the video content to generate the video stream having the data rate.  The computing device can have stored various encoding standard options from which to choose and select a particular encoding standard to be used as default standard.  This clearly shows that storing plurality of encoding options.  Now, Examiner would like to point out that Lasher teaches provides multiple examples of selecting encoded chunk based on current network throughput and wherein the video rate algorithm is configured according to upper bound for visual quality that is computed based on buffer trellis.  First, in column 6 lines 12-34, column 7 lines 40-67, column 8 lines 1-14, Lasher teaches selecting, via a video rate selection algorithm (i.e. encoding standards and parameters), an encoded chunk associated with the first media title (i.e. video stream) based on a current network throughput (i.e. selecting data rate based on 3G, 4G, LTE or Wi-Fi connection) (column 7 lines 18-54) , wherein the video rate selection algorithm is configured according to an upper bound for visual quality (i.e. higher quality for higher data rate) that is computed based on a buffer trellis.  In column 7 lines 40-67, Lasher provides an examples scenario in which computing device encodes video content using first standard to produce first video stream and separately encodes the same video content using a second different stand to produce second video stream.  In this scenario both first video and second video stream can have low data rates, but the first video stream can be of higher quality than the second video stream (i.e. selecting via video rate selection algorithm, an encoded chunk associated with first media title (i.e. first video stream) based on network throughput (i.e. low data rates) and algorithm is according to upper bound for visual quality (i.e. higher quality).  It also provides an alternative, wherein the first video stream can have a lower data rate than the second video stream and be of higher quality than the second video stream.  
Furthermore, Applicant states “none of the references teaches a buffer trellis storing a plurality of encoding options associated with a second media title”.
Examiner respectfully disagrees with the applicant because in column 5 lines 55-67,  column 6 lines 12-34, column 7 lines 54-57 ,Lasher clearly teaches a buffer trellis storing a plurality of encoding options associated with a second media title.  First examiner would like to point out that in column 5 lines 55-67, Lasher teaches transmitting the video content to the encoder and can encode the video content in accordance with the encoding parameters to generate a video stream having a particular data rate.  The encoder also formats the video stream into data packets can transmits the packets to a memory buffer which in turn can receive and temporarily store the packets.  This clearly shows that memory buffer stores plurality of encoded video stream which can be of different data rate (i.e. plurality of encoding options associated with the media title). Furthermore, in column 6 lines 12-34, Lasher teaches video stream having higher data rate can be a higher quality can require a higher amount of data thus take up more space in the memory buffer.  Furthermore, in column 7 lines 54-57,Lasher states that computing device can have stored various encoding standard options from which to choose and can select a particular encoding standard to be used as default encoding standard unless instructed or configured to select a different encoding standard (i.e. storing a plurality of encoding options associated with media title)
Lasher does not explicitly teach requesting the encoded chunk from a server machine for playback.
	McCarthy teaches selecting, video a video rate selection algorithm (i.e. fragment selection process within the agile streaming adapter or sever)(Paragraph 75), an encoded chunk from a plurality of encoded chunks associated with the first media title (i.e. sequential media segments or chunks)(Paragraph 41) based on a current network throughput (Paragraph 75).  In Paragraph 75, McCarthy teaches a fragment selection process (i.e. video rate selection algorithm) within the agile streaming adapter or server, inspects media fragments (i.e. first encoded chunk) and selects fragments to deliver to individual clients based on several factor including total bandwidth available to all clients in a group (i.e. based on current throughput) (Paragraph 75),  wherein the video rate selection algorithm is configured according to an upper bound for visual quality (i.e. the agile streamer server reviews the streaming content if the video quality value of the fragment request exceeds the video quality threshold, a different fragment with a lower video quality value is selected) (Paragraph 74)
- requesting the encoded chunk from a server machine for playback (Paragraph 75-76).  In Paragraph 75-76, McCarthy teaches chunks are stored in a server or other repository because, it states that the agile streaming server adapter combines the media fragments into seamless multicast stream for delivery to legacy media distribution protocols and content is delivered in a single stream to end devices.  This means the encoded chunk is in a server machine for which the client device receives when requesting for playback.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McCarthy’s teaching in Lasher’s teaching to come up with requesting the encoded chunk from a server for playback and plurality of encoded chunks associated with a media title based on current throughput.  The motivation for doing so would be playback the content without any buffering or delay therefore improving user experience when playing the video.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Kim et al. U.S. Patent Publication # 2018/0167431 which teaches client-side ACK regulation based adaptive streaming and regulating an app buffer level, regulating reading of receive socket, probing an available bandwidth and determining a target throughput.
	B).  Co et al. U.S. Patent # 9,654,528 which teaches media server including one or more media files encoded at multiple bitrates and streaming buffer may be used when there is difference between the rate at which the chunks of media data are received and the rate at which it can be processed.
	C).  Reznik et al. U.S. Patent Publication # 2018/0160161 which teaches visual quality metrics such as VMAF depending on desired functionality. 
	D).  Phillips et al. U.S. Patent Publication # 2016/0366202.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453